Case 1:19-mc-00090-RM Document 18 Filed 10/15/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge Raymond P. Moore

Miscellaneous Case No. 19-mc-00090-RM

BARBARA GORDON,

       Petitioner,

v.

JOHN BOYD COATES III, M.D.,

      Respondent.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       On November 1, 2019 the Court issued an order granting Petitioner’s motion to quash

Respondent’s subpoena and awarding her costs and reasonable attorney fees incurred in

connection with the subpoena. Petitioner then filed a bill of costs and fees (ECF No. 11) along

with an affidavit from her counsel seeking $9,583.50 in fees. Respondent filed a response and

objection to the request (ECF No. 12), and Petitioner filed a reply (ECF No. 13). Upon review of

Petitioners’ affidavit, the pleadings, case file, and applicable law, the Court awards Petitioner

fees in the amount $9,497.50.

       Having already ruled that Petitioner is entitled to her costs and fees, the Court assesses

here only the reasonableness of the amount requested. The Court begins by calculating the

lodestar amount of the fee, which is determined by multiplying the number of hours reasonably

expended by a reasonable hourly rate. See Robinson v. City of Edmond, 160 F.3d 1275, 1281

(10th Cir. 1998).
Case 1:19-mc-00090-RM Document 18 Filed 10/15/20 USDC Colorado Page 2 of 2




        Petitioner’s counsel asserts that 28.6 hours of attorney time and 1.5 hours of paralegal

time were reasonably expended on drafting the motion to quash, filing a reply to Respondent’s

response to the motion, and responding to Respondent’s motion to transfer the case. Based on its

general experience as well as its familiarity with the proceedings in this case, the Court agrees.

        Petitioner’s counsel also asserts that the hourly rates for himself ($325) and his paralegal

($135) are reasonable. Again, the Court agrees. Respondent offers no evidence that these rates

are not comparable to rates charged by attorneys and paralegals with similar experience.

        Finally, given the nature of this dispute and the reasonableness of the time expended, the

Court declines to reject Petitioner’s fee request merely because he failed to provide specific

billing entries.

        Although Petitioner seeks an award of $9,583.50, multiplying the hours asserted by the

rates provided yields a sum of $9,497.50. Neither party addresses this discrepancy, and the

Court will not award an additional $86 for no reason.

        Therefore, it is ORDERED that Petitioner is awarded a total monetary judgment of

$9,497.50 against Respondent.

        DATED this 15th day of October, 2020.

                                                      BY THE COURT:



                                                      ____________________________________
                                                      RAYMOND P. MOORE
                                                      United States District Judge




                                                  2
